 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     TRUSTEES OF THE NATIONAL               )
 8   SPRINKLER INDUSTRY WELFARE             )               Case No. MC19-0055RSL
     FUND,                                  )
 9                                          )
                           Plaintiff,       )
10              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
11   ROMERO ALI,                            )               GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     WELLS FARGO BANK N.A.,                 )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
            This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, Romero Ali, has a substantial nonexempt
18
     interest and which may be in the possession, custody, or control of the garnishee, Columbia Fire,
19
     Inc. The Court having reviewed the record in this matter, it is hereby ORDERED that the Clerk
20
     of Court shall issue the Writ of Garnishment submitted by plaintiff’s counsel on May 7, 2019, at
21
     Dkt. # 1-3.
22
23
            Dated this 9th day of May, 2019.
24
25                                             A
26                                             Robert S. Lasnik
                                               United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
